
 

EXHIBIT 10.2 - AMENDED EMPLOYMENT AGREEMENT, DATED AS OF OCTOBER 19, 2012,
BETWEEN REGISTRANT AND LESLIE H. GOLDBERG.




 




AMENDED EMPLOYMENT AGREEMENT




THIS AMENDED EMPLOYMENT AGREEMENT is made as of October 19, 2012, by and between
BOWL AMERICA INCORPORATED, hereinafter called “Corporation”, and Leslie H.
Goldberg, hereinafter called “Goldberg.”

 

WITNESSETH:

 

WHEREAS, the Corporation's prior Employment Agreement with Goldberg expired on
July 1, 2012;

 

WHEREAS, the parties desire to enter into a new employment contract to go into
effect as of July 2, 2012; and

 

WHEREAS, Goldberg is an important and valuable executive with recognized
leadership and experience in the bowling industry, and the Corporation deems it
to be in its interest and in the interest of its stockholders to secure
Goldberg's services for the Corporation and subsidiaries as may be designated by
the Corporation.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, the parties hereby agree as follows:

 

1.     The Corporation hereby employs Goldberg, and Goldberg hereby agrees to
work for Corporation, for a term of one year commencing as of July 2, 2012, and
expiring at the end of Corporation's next fiscal year on June 30, 2013.

 

2.     Goldberg shall serve as President of the Corporation, performing the
functions and duties normally performed by such an officer.

 

3.     Goldberg shall devote his full time and attention to the affairs of the
Corporation. In the event of a change in the managerial control of the
Corporation, Goldberg shall have the option of not performing any services
outside of the Greater Washington, D.C. area.

 

4.     Goldberg shall be entitled by way of remuneration for his services the
sum of $52,000 per year to be paid in bi-weekly installments. Goldberg shall
receive as additional annual compensation payable within seventy-five (75) days
after the close of Corporation's fiscal year two percent (2%) of the
consolidated annual net profits prior to income taxes of the Corporation and its
subsidiaries that exceeds $2,500,000.00; provided, however, that for purposes of
calculating any such bonus, the inclusion in net income of any gain from the
sale of assets other than in the ordinary course of business will be mutually
agreed upon by Mr. Goldberg and the Compensation Committee of the Company's
Board of Directors.

 

5.     In the event that Goldberg leaves the employ of the Corporation at the
termination of this Agreement or in the event that he becomes disabled during
the term of this Agreement so that he cannot carry on his duties as President,
he shall act as consultant to the Corporation. He shall receive as compensation
an annual sum equal to one-half of the average of his previous three (3) years
compensation, payable in monthly installments each year for a term of ten (10)
years. Goldberg shall have the option to remain covered by the Corporation's
health insurance plans and shall pay the same proportionate amount of the
premium as the other officers of the Corporation.

 

 
 

--------------------------------------------------------------------------------

 

 

6.     This Agreement is purely personal with Leslie Goldberg and in the event
of his death during the contract period or during the period that he receives
income pursuant to Provision No. 5 of this Agreement, then this Agreement shall
terminate and the obligations of the Corporation to make any further payments
shall cease.

 

7.     Goldberg hereby agrees that he will not associate himself in any manner
with any bowling company or other enterprise which is or would be in competition
with the Corporation in the Greater Washington, D.C. area; Greater Baltimore,
Maryland, area; Greater Richmond, Virginia, area; Greater Jacksonville and
Orlando, Florida, areas; and/or in any other area in which Corporation should
open a future bowling center during the period that Goldberg is receiving
payments pursuant to Provision No. 5 hereof.

 

 



BOWL AMERICA INCORPORATED

ATTEST:

By: /s/ Cheryl A. Dragoo

By: /s/ Michael T. Dick

Cheryl A. Dragoo

Michael T. Dick

Senior Vice President

Assistant Secretary

/s/ Leslie H. Goldberg

Leslie H. Goldberg

Individually



 

 2

 